TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 19, 2013



                                      NO. 03-11-00033-CR


                                Paul Thomas Hughes, Appellant

                                                 v.

                                   The State of Texas, Appellee




          APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment of conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that

the judgment of conviction of the trial court is in all things affirmed; that the appellant pay all

costs relating to this appeal; and that this decision be certified below for observance.